Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Janet Lister, Appellant                             Appeal from the 188th District Court of
                                                    Gregg County, Texas (Tr. Ct. No. 50688-
No. 06-21-00115-CR          v.                      A). Memorandum Opinion delivered by
                                                    Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                        Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the clerk’s bill of costs and the judgment of
conviction by striking the assessment of attorney fees in the amount of $2,465.00. As modified,
the trial court’s judgment is affirmed.
       We note that the appellant, Janet Lister, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED AUGUST 31, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk